The offense is tampering with an automobile; the punishment confinement in jail for sixty days.
Appellants entered into a joint recognizance. A joint recognizance on appeal will not confer jurisdiction on this court. Our decisions are to the effect that each appellant must give a separate recognizance. Branch's Annotated Penal Code of Texas, sec. 614. Irvin v. State, 32 S.W. 899; Bowers v. State,33 S.W. 974; Goldman v. State, 34 S.W. 122; McMeans v. State,38 S.W. 998; Hodges v. State, 38 S.W. 1019; Hogg v. State,48 S.W. 580; Haverbekken et al. v. State, 200 S.W. 524.
Appellants are granted fifteen days from this date in which to perfect their appeal.
The appeal is dismissed.
Appeal dismissed. *Page 428 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.